Citation Nr: 1756150	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent prior to March 4, 2015, and in excess of 50 percent since March 4, 2015, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision for PTSD and an April 2013 rating decision for TDIU by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1. Throughout the period of the claim for PTSD, the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; they have not been productive of total occupational and social impairment.

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but not higher, for PTSD, have been met throughout the period of the claim.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria and Analysis for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2017).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014. 38 C.F.R. § 4.130 (2017).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD. 

GAF scores ranging from 61 to 70 reflect mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy, or theft within the household), but generally indicate that the individual is able to function pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job). Scores from 31 to 40 indicate impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (depressed person avoids friends, neglects family, and is unable to work).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran initially sought help for his PTSD symptoms in February 2008 at a VA Medical Center.  He was diagnosed with PTSD and a Global Assessment Functioning (GAF) score of 45 was noted.  Treatment notes from 2008 to 2010, noted GAF scores ranging from 45, 50, and 55 to 65. 

In an April 2011 mental health screening note, the examiner noted that the Veteran had 32 days in a psychiatric hospital over three visits in the last year for major depression and PTSD.

In an October 2012 VA examination, the Veteran was diagnosed with PTSD.  His symptoms were noted as: "chronic anxious arousal; anger and irritability; depression; defensive avoidance; intrusive experiences; tension reduction behaviors; and impaired self-reference."  The examiner also checked that the Veteran had the following symptoms: depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner noted that the Veteran "had two inpatient psychiatric hospitalizations for depression with suicidal ideation from 03/10/11 to 03/17/ 11 and 03/29/11 to 04/07/11."

In March 2015, the Veteran was afforded a VA examination.  Notably, the examiner recorded that the Veteran was recently separated from his wife, whom he had been married to for over thirty years.  The examiner diagnosed PTSD and when asked to check the symptoms that actively apply to the Veteran's diagnosis, the examiner checked each one: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and suicidal ideation.

A recent treatment note, dated November 2016, stated that the Veteran reported frequent, intrusive memories, which left him guarded, depressed, and withdrawn.

The Board finds that the Veteran's severe PTSD symptoms remained consistently as described above throughout the period on appeal.  The Board particularly notes the suicidal ideation and attempts, with a note in his medical records describing him as high risk for suicide.  Based on the foregoing, an evaluation of 70 percent disabling for PTSD is warranted for the period on appeal.  However, the Veteran's symptoms do not meet the criteria for total social and occupational impairment indicative of a 100 percent disability rating.

Legal Criteria and Analysis for TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability. Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer.

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is a legal determination for VA adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, VA examiners' conclusions, as well as those of private medical professionals or vocational experts, are not dispositive.  However, the observations of these professionals may provide probative evidence as to a Veteran's ability to obtain and maintain employment consistent with his or her education and experience.

In this case, the Veteran now meets the schedular criteria for entitlement to TDIU; there is no need to discuss entitlement to TDIU on an extraschedular basis.

The Board notes that the Veteran last worked in heavy construction.  His education level has been recorded as either ninth or tenth grade of high school.  He enlisted in the Navy at age 17 and was trained in construction, but his service records indicate that he was an officer's driver.  After his time in the service, he worked exclusively in construction.  The Board also notes that the Veteran had a back injury and was awarded Social Security Disability in May 2000, with the date disability began listed as March 1990.  The back disability is not service-connected.

The Veteran initially filed a claim for TDIU in December 2011 and submitted another claim for TDIU in January 2013.  Both times, his claim for TDIU was intertwined with his claim for an increased evaluation for his service-connected PTSD.  The Veteran has not filed for TDIU apart from his PTSD claims.

Evaluating the Veteran's ability to work in light of his service-connected PTSD symptoms, as well as noting that the Veteran is service-connected for tinnitus at 10 percent, and hearing loss at a noncompensable rating, the Board finds that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

Specifically, the Board observes that the combination of the Veteran's service-connected PTSD symptoms, particularly his depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and suicidal ideation, with his past psychiatric hospitalizations, keep the Veteran from securing or following a substantially gainful occupation.  Based on the foregoing, the Board finds that a TDIU is warranted.

ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD for the entire period on appeal, is granted.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


